Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 7, 2022 has been considered. 
	
Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Ms. Iona Kaiser during a telephone interview on March 24, 2022 and per Applicants’ remarks filed on January 7, 2022 (see Remarks, page 9, paragraph 3). The examiner’s amendment also corrects minor informalities in claim 1.
The application has been amended as follows:
      	In the drawings:
Fig. 1, insert text label – PERFORMANCE PROPERTY MODELER -- next to reference number “160” (see the attached proposed Fig. 1).
In Claim 1:
Line 7, before “first unknown naphtha boiling point range”, replace “a” with – the --.

	Cancel non-elected claims 10-27.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
The claim includes additional elements that are sufficient to amount to significantly more than the abstract idea. The significantly more additional elements are “representing the optical spectrum of a first unknown naphtha boiling range composition as a first weighted combination of optical spectra from a library of optical spectra from the known composition spectra data source” and “generating a model of composition for the first naphtha boiling range composition using the composition determiner of the performance property modeler based on the first weighted combination of optical spectra”.
Accordingly, claim 1 and its dependent claims 2-9 are patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
combination as claimed wherein a method for estimating a performance property of a naphtha boiling range composition comprising generating a model of composition for the first naphtha boiling range composition using the composition determiner of the performance property modeler based on the first weighted combination of optical spectra, identifying the first weighted combination of optical spectra as having good fit quality based on the combined leverage value being one or less, the combined residual value being one or less, or a combination thereof, estimating a RON, MON, or both based on the model of composition (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlos-A Baldrich Ferrer et al. (“Infrared Spectrophotometry, A Rapid and Effective Tool for Characterization of Direct Distillation Naphthas”) (X reference in International Search Report) discloses predicting naphtha properties (RON, MON) using models (Title, page 31). However, Carlos-A Baldrich Ferrer et al does not disclose 
Slavica Marinovic et al. (“Prediction of diesel fuel properties by vibrational spectroscopy using multivariate analysis”) (X reference in International Search Report) discloses prediction of diesel fuel properties (Title). However, Slavica Marinovic et al. does not disclose prediction of naphtha properties using a generated model of composition.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 24, 20213